
	
		I
		112th CONGRESS
		1st Session
		H. R. 671
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Doggett) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to require
		  12-month continuous coverage under the State Children’s Health Insurance
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Continuous Coverage under SCHIP Act of
			 2011.
		2.Requirement of
			 12-month continuous coverage under SCHIP
			(a)In
			 generalSection 2102(b) of the Social Security Act (42 U.S.C.
			 1397bb(b)) is amended by adding at the end the following new paragraph:
				
					(6)Requirement for
				12-month continuous eligibilityIn the case of a State child
				health plan that provides child health assistance under this title through a
				means other than described in section 2101(a)(2), the plan shall provide for
				implementation under this title of the 12-month continuous eligibility option
				described in section 1902(e)(12) for targeted low-income children whose family
				income is below 200 percent of the poverty line.
					.
			(b)Conforming
			 amendmentIn section
			 2105(a)(4) of such Act, strike subparagraph (A) and redesignate the following
			 subparagraphs accordingly.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to determinations (and redeterminations) of
			 eligibility made on or after the date of the enactment of this Act.
			
